DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 1A-2C are colored or contain excessive shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 1, 11, and 17 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear how closely the closely upsteam and downstream bumps are located to the leading and trailing edges of the wing respectively.
The term “about” in claims 4, 5, 6, 7, 9, 12, 13, 15 ,18, and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear how closely the position and deviation ranges given must match.
Claim 16 recites the limitation "the intersection of a lower surface of a wing and the fairing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Similarly, claims 2-10, 12-16, and 18-20 are rejection for being dependent on a rejected base claim.
It is further noted, based on the disclosure and nature of the invention, usage of the terms proximate and about are deemed insufficient for purposes of clarity. Should applicant disagree, please point to the specification where adequate language exists to determine scope and/or make a statement on the record as to what scope one of ordinary skill in the art would consider “proximate” and “about” to encompass. As, given this inventive technology, it seems imperative to be precise as to these terms so one of ordinary skill knows the meets and bounds of the invention being sought for potential patent protection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merlet (US 20190248467 A1).
Regarding claim 1, Merlet discloses an aircraft, comprising: a fuselage (Merlet, figure 2, item 12); a wing (Merlet, figure 2, item 26); and a fairing that covers a junction between the wing and the fuselage (Merlet, figure 2, item 18), wherein the fairing is configured to receive an inboard section of the wing, wherein an outer surface of the fairing includes an upstream bump proximate to a leading edge of the wing (Merlet, figure 2, item A1), a midsection sculpting (Merlet, figure 2, item A2), and a downstream bump proximate to a trailing edge of the wing (Merlet, figure 2, item A3).

Regarding claim 2, Merlet discloses the aircraft of claim 1, wherein the outer surface of the fairing is shaped as an outside surface of an hourglass (Merlet, figure 2, item 18, fairing is hourglass shaped).

Regarding claim 4, Merlet discloses the aircraft of claim 1, , wherein a maximum deviation amplitude of the upstream bump is located between about 20% of a wing root chord upstream from the leading edge of the wing and about 20% of a wing root chord downstream from the leading edge of the wing (Merlet, figure 2, items A1 and dx11, located between 5 and 10% of the chord length).

Regarding claim 5, Merlet discloses the aircraft of claim 1, wherein a maximum deviation amplitude of the downstream bump is located between about 80% and about 120% of a wing root chord downstream from the leading edge. (Merlet, figure 2, items A3 and dx12, located between 80 and 100% of the chord length).

Regarding claim 6, Merlet discloses the aircraft of claim 1, wherein a maximum deviation amplitude of the sculpting is located between about 20% and about 80% of a wing root chord downstream from the leading edge of the wing (Merlet, figure 2, items A1 and dx12, located between 35 and 50% of the chord length).

Regarding claim 11, Merlet discloses a fairing of an aircraft, comprising: an upstream bump (Merlet, figure 2, item A1) proximate to a leading edge of a wing of the aircraft (Merlet, figure 2, item 26, wing on aircraft), a midsection sculpting (Merlet, figure 2, item A2, and a downstream bump (Merlet, figure 2, item A3) proximate to a trailing edge of the wing of the aircraft, wherein an outer surface of the fairing is shaped as an hourglass (Merlet, figure 2, item 18, fairing is hourglass shaped)

Regarding claim 12, Merlet discloses the aircraft of claim 11, wherein a maximum deviation amplitude of the upstream bump is located between about 20% of a wing root chord upstream from the leading edge of the wing and about 20% of a wing root chord downstream from the leading edge of the wing (Merlet, figure 2, items A1 and dx11, located between 5 and 10% of the chord length), wherein a maximum deviation amplitude of the downstream bump is located between about 80% and about 120% of the wing root chord downstream from the leading edge (Merlet, figure 2, items A3 and dx12, located between 80 and 100% of the chord length), and wherein a maximum deviation amplitude of the sculpting is located between about 20% and about 80% of the wing root chord downstream from the leading edge of the wing (Merlet, figure 2, items A1 and dx12, located between 35 and 50% of the chord length).

Regarding claim 17, Merlet discloses a method for manufacturing an aircraft, comprising: attaching a wing to a fuselage (Merlet, figure 2, items 26 and 12, wing attached to fuselage); and covering a junction between the wing and the fuselage with a fairing (Merlet, figure 2, item 18, fairing covering the junction between the wing and fuselage), wherein an outer surface of the fairing includes an upstream bump proximate to a leading edge of the wing (Merlet, figure 2, item A1), a midsection sculpting (Merlet, figure 2, item A2), and a downstream bump proximate to a trailing edge of the wing (Merlet, figure 2, item A3), and wherein an outer surface of the fairing is shaped as an hourglass (Merlet).

Regarding claim 18, Merlet discloses the method of claim 17, wherein a maximum deviation amplitude of the upstream bump is located between about 20% of a wing root chord upstream from the leading edge of the wing and about 20% of a wing root chord downstream from the leading edge of the wing, wherein a maximum deviation amplitude of the downstream bump is located between about 80% and about 120% of the wing root chord downstream from the leading edge, and wherein a maximum deviation amplitude of the sculpting is located between about 20% to about 80% of the wing root chord downstream from the leading edge of the wing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlet in view of obvious ranges.
Regarding claim 7, Merlet teaches the aircraft of claim 1, except:
wherein, at an intersection of an upper surface of the wing and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 1% and about 7% of a wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 8, Merlet teaches the aircraft of claim 7, except:
wherein, at an intersection of an upper surface of the wing and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 2.5% and about 3.5% of a wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.


Regarding claim 9, Merlet teaches the aircraft of claim 1, except:
wherein, at an intersection of a lower surface of the wing and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 1% and about 7% of a wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of a lower surface of the wing and the fairing is not expressly disclosed, overlapping ranges in Merlet mean that at this surface it would be obvious to have a deviation amplitude less than the maximum of the fairing parts obviated by the wing.

Regarding claim 10, Merlet teaches the aircraft of claim 2, except:
wherein, at an intersection of a lower surface of the wing and the fairing, the difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 1.7% and 2.9% of the wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an lower surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 13, Merlet teaches the fairing of claim 11, except:
wherein, at an intersection of an upper surface of a wing of the aircraft and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 1% and about 7% of a wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 14, Merlet teaches the fairing of claim 13, except:
wherein, at an intersection of an upper surface of the wing and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 2.5% and about 3.5% of a wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump to a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 15, Merlet teaches the fairing of claim 11, except:
wherein, at an intersection of a lower surface of the wing and the fairing, a difference from a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 1% and about 7% of a wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 16, Merlet teaches the fairing of claim 11, except:
wherein, at the intersection of a lower surface of the wing and the fairing, the difference from a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 1.7% and 2.9% of the wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 19, Merlet teaches the fairing of claim 17, except:
wherein, at an intersection of an upper surface of a wing of the aircraft and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 1% and about 7% of a wing root chord, and wherein, at an intersection of a lower surface of the wing and the fairing, a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between about 1% and about 7% of a wing root chord
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.

Regarding claim 20, Merlet teaches the fairing of claim 17, except:
wherein, at the intersection of the upper surface of the wing and the fairing, the difference between the maximum deviation amplitude of the upstream bump and the maximum deviation amplitude of the sculpting is between 2.5% and 3.5% of the wing root chord, and wherein, at an intersection of a lower surface of the wing and the fairing, a difference from a maximum deviation amplitude of the upstream bump to a maximum deviation amplitude of the sculpting is between 1.7% and 2.9% of the wing root chord.
However, Merlet teaches a fairing with a difference between a maximum deviation amplitude of the upstream bump and a maximum deviation amplitude of the sculpting is between 0.5% and 2.5% of a wing root chord (Merlet, figure 2, item ey1).
While the range at the intersection of an upper surface of the wing and the fairing is not expressly disclosed, the range of the adjacently located maximum amplitude deviation between the upstream bump and the sculpting is disclosed to be similar. In addition, while Merlet does not distinguish between the upper and lower edge of the wing when discussing the dimensions of the fairing, and to implement the fairing it would be necessary to have the fairing terminate at such locations as the fairing cannot go through the wing surface. As a result, the disclosed ranges are obvious in light of Merlet.


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Merlet teaches the aircraft of claim 1, except: 
wherein the upstream bump is larger than the downstream bump. Furthermore, Merlet teaches an aircraft where the downstream bump is larger than the upstream bump. 
No other found art teaches this feature either.
	Thus, the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyons (WO 2010052446 A1) teaches a wing to fuselage junction fairing which has an hourglass shape.
Fol (US 8177170 B2) teaches details about the fairing junction between upper and lower surfaces separately.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642